The appeal here is from final decree in favor of complainant in a foreclosure suit.
The correctness of the decree depends upon whether or not the decree is supported by the evidence. The evidence was conflicting. The conflicts were resolved by the Chancellor in favor of complainant, appellee here. We cannot find basis in the record to support the conclusion that the Chancellor was clearly wrong, and therefore, the decree should be affirmed.
It is so ordered.
Affirmed.
  ELLIS, P. J., and TERRELL and BUFORD, J. J., concur. *Page 715